Per Curiam.

The trial judge should have granted the motion to dismiss made at the close of all the evidence. The bar against recovery of rent set forth in section 302 of the Multiple Dwelling Law; for the period during which a dwelling is occupied, when no certificate of occupancy as required by section 301 thereof has prior thereto been obtained, comprehends within its prohibition any action to recover for the use and occupation of the premises, however denominated. Such circumvention of the statute cannot be countenanced.
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs.